DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The shortened statutory period for reply has been reset to expire 3 months or thirty (30) days, whichever is longer, from the mailing date of this communication. The previous office action mailed 3/17/2021 has been replaced with the supplemental office action below. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. TW 107138666 filed 10/31/2018, which papers have been placed of record in the file.  
Claims 1-10 are pending. 
	The present action is made non-final.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (Polymer Journal, Vol. 37, No. 2, pp. 102-108 (2005)).
Regarding claim 1: Sun is directed to a block copolymer comprising:
a hydrophobic segment comprising a segment and a hydrophobic segment

    PNG
    media_image1.png
    202
    823
    media_image1.png
    Greyscale


wherein values of n and m include 100 and 44 respectively (p. 106 1st col. Sun). The formula of Sun is equivalent to the claimed hydrophilic segment wherein R1 is an alkyl group, n is 100, and a hydrophobic segment of formula (2) wherein m is 44, x is 0, and R3 is a methyl group. 
Regarding claims 2-3: The copolymer consists of PEO and PMMA segments, and therefore is equivalent to 100 wt% of the segment represented by formula (1) and (2). 
Regarding claims 4: All copolymers reported in Table I include a weight ratio of fMMA of from 90:10 to 10:90. For instance, PEO-b-PMMA-1 has a fMMA of 18, which is equivalent to a weight ratio of hydrophilic to hydrophobic segments of 82:18. 
Regarding claim 5: The weight average and number average molecular weight falls within the claimed range, i.e. 11,150 – 19,700 g/mol (see Table I Mn x 10-4 = 1.15 to 1.97). 
Regarding claim 6: A polymer dispersity index (Mw/Mn) of 1.05-1.10 is disclosed in Table I. 


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al. (US 6,235,813). 
Regarding claim 1: Brandt is directed to a dispersant comprising the formula:

    PNG
    media_image2.png
    235
    981
    media_image2.png
    Greyscale

which is equivalent to the claimed formula (1) wherein n is 70 , R1 is a carboxyl group, and a hydrophobic segment of formula (2) wherein R2 is methyl, x is 0, and R3 is a methyl group. 
Regarding claims 2-3: The copolymer consists of formula (1) and (2) segments, and therefore is equivalent to 100 wt% of the segment represented by formula (1) and (2).
Regarding claim 4: A weight ratio of 2887 / 901 = 3.2 of hydrophilic to hydrophobic segments is calculated of the formula. 

    PNG
    media_image2.png
    235
    981
    media_image2.png
    Greyscale

Regarding claim 5: The molecular weight of the 
    PNG
    media_image2.png
    235
    981
    media_image2.png
    Greyscale

is calculated to be about 4,000 (equivalent to an average molecular weight from 2000 to 20000 g/mol). The molecular weights of the working examples is about 7440-8900 (see Table 3), which is slightly lower than the resulting block copolymer of Example 1D including the terminal maleic anhydride group. 
Regarding claim 6: The polydispersity index ranges from 1.21-1.35 in the working examples (see Table 3 and Example 1D).
Regarding claims 7-9: A dispersant for pigments is disclosed throughout. The pigments listed include dyes, e.g. aniline black (col. 10 l. 45 – col. 11 l. 66). 
Regarding claim 10: A metal oxide dispersion is disclosed, comprising the dispersant and a metal oxide of titanium dioxide in the working examples (col. 12 l. 60- col. 13 l. 4). Also suitable is zinc oxide (col. 10 l. 45 – col. 11 l. 66).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Kohyama et al. (US 2016/0251524).
Regarding claims 7-9: Sun teaches that block copolymers of poly(ethylene oxide) have been studied extensively, owing to its unique properties such as solubility, crystallinity, flexibility, etc. However, Sun falls short of mentioning any particular application. 
Kohyama is directed to a block copolymer that is both hydrophilic and hydrophobic, wherein suitable blocks include a hydrophobic segment of (meth)acrylate monomers [0048] and polyethylene glycol acrylate [0052] as the hydrophilic block. The block copolymer is used as a pigment dispersant for pigments and dyes ([0149] Kohyama). One skilled in the art would have been motivated to have selected a dye dispersion comprising the copolymer of Sun since Kohyama teaches that block copolymers that have both a hydrophobic and hydrophilic segments are known to reduce coarse particles that have a large particle size ([0006] Koyama). Therefore, it 
Regarding claim 10: Specific pigments include metal oxides of titanium oxide (equivalent to titanium dioxide), zinc oxide, alumina (equivalent to aluminum oxide) ([0154] Kohyama). 
	

Related Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The teachings of Krishnan et al. (Journal of Applied Polymer Science, Vol. 97, 989-1000 (2005)) are relevant art but not discussed above. Krishnan is directed to a triblock copolymer comprising poly(ethylene oxide) and methyl methacrylate, which is terminated with PMMA blocks, i.e. PMMA-PEO-PMMA, and therefore cannot include a hydrophilic segment of formula (1) since R1 is bonded to the PMMA block. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768